   Case 20-30149       Doc 91     Filed 02/20/20 Entered 02/20/20 14:08:19          Desc Main
                                   Document     Page 1 of 11



                        UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

In re:                                           )
                                                 )
SD-CHARLOTTE, LLC,                               ) Chapter 11
RTHT INVESTMENTS, LLC,                           )
SD RESTAURANT GROUP, LLC,                        ) Case No. 20-30149
SD-MISSOURI, LLC, and                            )
SOUTHERN DELI HOLDINGS, LLC,                     ) Jointly Administered
                                                 )
                       Debtors.                  )

______________________________________________________________________________

         MOTION FOR ADMISSION PRO HAC VICE FOR ADAM L. SHIFF
______________________________________________________________________________


          I, Mignon A. Lunsford, am a partner with the law firm of Burr & Forman LLP, and am a

member in good standing of the bar of this Court. Pursuant to the admission requirements of Rule

2090-2 of the Local Rules of this Court (the “Local Bankruptcy Rules”) and Rule 83.1 of the Local

Rules for Procedure and Practice of the United States District Court for the Western District of

North Carolina, I move for the pro hac vice admission of Adam L. Shiff to practice in this Court

for the purpose of representing Itria Ventures, LLC in the above-captioned cases. In support of

this Motion, the undersigned respectfully represents to the Court as follows:

          1.    Mr. Shiff is a partner at the law firm of Kasowitz Benson Torres LLP, with his

office located at 1633 Broadway, New York, New York 10019. Mr. Shiff’s telephone number is

(212) 506-1732, and his facsimile number is (212) 835-5032. Mr. Shiff’s email address is

ashiff@kasowitz.com.

          2.    As stated in the Declaration of Adam L. Shiff, which is attached hereto as Exhibit

A and incorporated herein by reference, Mr. Shiff is a member in good standing of the Bar of the




42979559 v1
   Case 20-30149       Doc 91     Filed 02/20/20 Entered 02/20/20 14:08:19              Desc Main
                                   Document     Page 2 of 11



State of New York and is admitted to practice in the United States Court of Appeals for the Seventh

Circuit and the United States District Courts for Southern District of New York, the Eastern

District of New York, the Northern District of New York, and the Western District of New York.

Further, as set forth in his Declaration, Mr. Shiff is experienced in bankruptcy matters and is

familiar with the provisions of the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure,

and the Local Bankruptcy Rules.

          3.     With reference to all matters incident to these cases, Mr. Shiff submits to the

disciplinary jurisdiction and the civil jurisdiction of, and agrees to be subject to the orders of, the

United States Bankruptcy Court for the Western District of North Carolina for any alleged

misconduct that occurs in the course of these chapter 11 cases.

          4.     The $281.00 fee for admission pro hac vice is being submitted concurrently with

the filing of this Motion, consistent with Local Bankruptcy Rule 2090-2(c)(1).

          WHEREFORE, movant respectfully that the Court enter an Order, substantially in the form

attached hereto as Exhibit B, admitting Adam L. Shiff to appear before the Court pro hac vice in

this case.

                                                       Respectfully submitted,



                                                        s/ Mignon A. Lunsford
                                                       Mignon A. Lunsford
                                                       N.C. Bar No. 46220
                                                       BURR & FORMAN LLP
                                                       421 Fayetteville Street
                                                       Suite 1100, Office 1140
                                                       Raleigh, North Carolina 27601
                                                       Telephone: (919) 334-4709
                                                       Facsimile: (919-573-0771
                                                       Email: mlunsford@burr.com

                                                       Counsel for Itria Ventures LLC



42979559 v1                                       2
   Case 20-30149       Doc 91     Filed 02/20/20 Entered 02/20/20 14:08:19              Desc Main
                                   Document     Page 3 of 11




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 20th day of February, 2020, a true and correct copy of the
Motion for Admission Pro Hac Vice for Adam L. Shiff was filed electronically. Notice of this
filing was sent by operation of the Court’s electronic filing system to all parties indicated on the
electronic filing receipt. Parties may access this filing through the Court’s electronic filing system.


                                                       s/ Mignon A. Lunsford
                                                       MIGNON A. LUNSFORD




42979559 v1                                       3
Case 20-30149   Doc 91   Filed 02/20/20 Entered 02/20/20 14:08:19   Desc Main
                          Document     Page 4 of 11




                            Exhibit A
   Case 20-30149        Doc 91     Filed 02/20/20 Entered 02/20/20 14:08:19          Desc Main
                                    Document     Page 5 of 11



                        UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

In re:                                            )
                                                  )
SD-CHARLOTTE, LLC,                                ) Chapter 11
RTHT INVESTMENTS, LLC,                            )
SD RESTAURANT GROUP, LLC,                         ) Case No. 20-30149
SD-MISSOURI, LLC, and                             )
SOUTHERN DELI HOLDINGS, LLC,                      ) Jointly Administered
                                                  )
                        Debtors.                  )

______________________________________________________________________________

                      DECLARATION OF ADAM L. SHIFF
           IN SUPPORT OF MOTION FOR ADMISSION PRO HAC VICE
______________________________________________________________________________


          Adam L. Shiff, in support of the Motion for Admission Pro Hac Vice for Adam L. Shiff (the

“Motion”), declares as follows:

          1.     My name is Adam L. Shiff and I am a partner at the law firm of Kasowitz Benson

Torres LLP. My office is located at 1633 Broadway, New York, New York 10019. My telephone

number is (212) 506-1732, and my facsimile number is (212) 835-5032. My email address is

ashiff@kasowitz.com.

          2.     I have read the Motion and understand the contents thereof. The matters and

statements alleged therein are true and correct to the best of my knowledge, information and belief.

          3.     I am a member in good standing of the Bars of the States of New York, as evidenced

by the Certificate of Good Standing attached hereto as Exhibit 1, and am admitted to practice in

the United States Court of Appeals for the Seventh Circuit and the United States District Courts

for the Southern District of New York, the Eastern District of New York, the Northern District of

New York and the Western District of New York.


42979508 v1
   Case 20-30149      Doc 91     Filed 02/20/20 Entered 02/20/20 14:08:19             Desc Main
                                  Document     Page 6 of 11



          4.   I have never been disbarred or suspended in any court in which I am admitted to

practice.

          5.   I have not been the subject of disciplinary action by the bar or courts of any state.

          6.   I am experienced in bankruptcy matters and am familiar with the provisions of the

Bankruptcy Code and the Federal Rules of Bankruptcy Procedure. I have obtained a copy of the

Local Bankruptcy Rules and am generally familiar with such rules.

          7.   I submit to the disciplinary jurisdiction of this Court for any alleged misconduct

which occurs in the course of these chapter 11 cases.

          8.   I declare under the penalty of perjury that the foregoing is true and correct to the

best of my knowledge, information and belief.

Dated: February 18, 2020                              s/ Adam L. Shiff
                                                      Adam L. Shiff




42979508 v1                                      2
Case 20-30149   Doc 91   Filed 02/20/20 Entered 02/20/20 14:08:19   Desc Main
                          Document     Page 7 of 11




                 EXHIBIT 1
             Apppllste tsiuixiun uf the Suprpmt (fr.nurt
                     uf thp Stste uf D{eru @urh
                       Seruni Juhitisl tsepurtrnent


lf, AprilunneAgustinu, @Lerk uf the Appe[[utu tsiuixiun ut tlle
Supremp @uurt uf tlle Stste uf NBru Qurh, SBtutrh Slubitisl Bepurtment,
ilu llerettg certitg tftut         Ahsm lL. Fl4itt            ruux iutg
lirerrxeh snb shmittBb tn prurtif,p nE sn Atturueg unb 6.uutrxtLur-st-4utu
irr utt t[1e ruurtx st tfte Stute, urrurhirrg tu tfte lurux uf tlle Stute unh tfue
ruurt    rtrLBx snh rrrherx, urr       t[e    5   tll   hug   ut             4ilsg lgg3,
fuux hutg tslten snh        xulrxrriheh tfte uut$ ut uffite prexrrilrei trg luru,          [1ux

lreen   pnrnllpi irr tfte   tssLL   nf Atturntpx snh @uunxtLnrx-st-t[su un tile irt
nrg uttirt, llax hulg regixtereh             ruit[ tfie uhnrinixtrsttuu uttite ut t[e
rnurtx, &nb srrnrhirrg tn tlle rernrhx uf t$ix tuurt ixin guuh xtuubittg ltx
ntr   Attnrneg nnil (Iuunxelur-st-t[sru.


                                          llnMitnexx llfrftereuf, 1l ltluE hEre uutq sBt
                                          rrrg llsnh tttri sfti:rpn the sp6tI uf sttih
                                          Apprlltrte Diuisinrr nu ^lfehnturg 13, ZIIZII.


                                                                                      4--O


                                                          @lBrlt nf tfte   (Iuurt
Case 20-30149   Doc 91   Filed 02/20/20 Entered 02/20/20 14:08:19   Desc Main
                          Document     Page 9 of 11




                            Exhibit B
   Case 20-30149       Doc 91      Filed 02/20/20 Entered 02/20/20 14:08:19         Desc Main
                                   Document      Page 10 of 11




                        UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

In re:                                           )
                                                 )
SD-CHARLOTTE, LLC,                               ) Chapter 11
RTHT INVESTMENTS, LLC,                           )
SD RESTAURANT GROUP, LLC,                        ) Case No. 20-30149
SD-MISSOURI, LLC, and                            )
SOUTHERN DELI HOLDINGS, LLC,                     ) Jointly Administered
                                                 )
                        Debtors.                 )

______________________________________________________________________________

                    ORDER ALLOWING ADAM L. SHIFF TO
             APPEAR AS COUNSEL FOR CREDITOR, PRO HAC VICE
______________________________________________________________________________


          This matter having become before the undersigned Judge of the United States Bankruptcy

Court for the Western District of North Carolina, Charlotte Division, upon the Motion for

Admission Pro Hac Vice for Adam L. Shiff (the “Motion”) filed by Mignon A. Lunsford for the

admission pro hac vice of Adam L. Shiff, to practice in this Court for the purposes of representing

Itria Ventures LLC in the above-captioned case as co-counsel together with counsel from the law

firm of Burr & Forman LLP who are admitted to practice in this Court; and it appearing to the

Court, and the Court so finding, that for good cause shown the Motion should be granted;




42979506 v1
   Case 20-30149      Doc 91     Filed 02/20/20 Entered 02/20/20 14:08:19           Desc Main
                                 Document      Page 11 of 11



          NOW, THEREFORE, IT IS HEREBY ORDERED THAT, pursuant to Rule 2090-2 of the

Local Rules of Practice and Procedure of this Court, Adam L. Shiff shall be, and hereby is,

admitted pro hac vice to practice in this Court in the above-captioned chapter 11 cases.

 This Order has been signed electronically.              United States Bankruptcy Judge
 The Judge’s signature and Court’s seal appear
 at the top of the Order




42979506 v1
